COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re John F. Curry, Jr.

Appellate case number:    01-15-00431-CV

Trial court case number: 2011-12077

Trial court:              308th District Court of Harris County

        Relator’s Motion for Temporary Relief is GRANTED, in part. The trial court’s May 5,
2015 Order on Respondent’s Motion for Interim Fees is STAYED, pending resolution of the
petition for writ of mandamus. Relator’s request to stay all proceedings is DENIED.
       The Court REQUESTS a response from Real Party in Interest, Valerie Montez. The
response, if any, is due May 26, 2015.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting individually


Date: May 12, 2015